           4:19-bk-15369 Doc#: 5 Filed: 10/09/19 Entered: 10/09/19 11:17:47 Page 1 of 5


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                              LITTLE ROCK DIVISION

Debtor(s) LAKESHIA TONEY                                                                     Case No. 4:19-15369



                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                     For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                     For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
        Debtor(s) _____________________________
          4:19-bk-15369                                    Case No. 11:17:47
                          Doc#: 5 Filed: 10/09/19 Entered: 10/09/19 _______________
                                                                             Page 2 of 5

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.
         A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                            Included        Not included
         result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                   Included          Not included

 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Original plan: The debtor(s) will pay $765.00 per month to the trustee. The plan length is 60 months.

        Amended plan: Plan payments will change to $________ per month beginning on the later of the date of filing of the amended
        plan or ________. The plan length is ________ months.
         The following provision will apply if completed:
         The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
         period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
         specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
         plan.

  2.2   Payments shall be made from future income in the following manner:
        Name of debtor Lakeshia Toney

               Direct pay of entire plan payment per month.
  2.3   Income tax refunds.
           Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

  2.4 Additional payments.
         None
        Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
             None
  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
  intend to retain).
            The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
        changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed
        either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the creditors upon
        completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid in full through
        disbursements by the trustee, with interest, if any, at the rate stated.
        The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased, if
        necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under applicable
        rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control over any contrary
        amounts listed below as to the current installment payment and arrearage amount. If relief from the automatic stay is ordered
        as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
        paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
        plan.
                                                                         Monthly                                             Interest rate,
           Creditor and last                            Monthly                           Estimated        Monthly
                                                                         installment                                         if any, for
           4 digits of           Collateral             installment                       arrearage        arrearage
                                                                         payment                                             arrearage
           account number                               payment                           amount           payment
                                                                         disbursed by                                        payment
           PHH Mortgage Mortgage                  at $524.11                 Debtor(s)    $7,600.38 $133.34                        -
           Services              1420         Silver                         Trustee
                                Falls Conway,
                                AR 72032
  3.3   Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
            None
  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.
            None
  3.5    Surrender of collateral.
            None
  3.6   Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
        in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
        completed.
  Part 4: Treatment of Fees and Priority Claims
Arkansas Plan Form - 8/18                                                                                                            Page 2
         Debtor(s) _____________________________
           4:19-bk-15369                                    Case No. 11:17:47
                           Doc#: 5 Filed: 10/09/19 Entered: 10/09/19 _______________
                                                                              Page 3 of 5

  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
            Amount paid to attorney prior to filing: $0
            Amount to be paid by the trustee:            $3,500.00 + $20.25 mailing cost
            Total fee requested:                         $3,520.25
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.

              The initial fee and percentage rate requested in the application are $1,500.00 and 25%, respectively.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

      Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
      accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
      of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
      otherwise ordered by the court. None
4.5 Domestic support obligations.
          None
 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: __________________________
            A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
            None
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
            None
  Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.
           None
  6.2   Sale of assets.
            None
  6.3   Claims not to be paid by the trustee.
            None
  6.4   Postpetition claims.
           None
 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
            plan confirmation.
            entry of discharge.
            other: ___________________________
 Part 8: Nonstandard Plan Provisions
            None
 Part 9: Signatures
         By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
         attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
         those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
         nonstandard provisions included in Part 8.

                   /s/ Kent Pray
                   _____________________________________                          Date 10/9/19
                   Signature of Attorney for Debtor(s)


Arkansas Plan Form - 8/18                                                                                                                Page 3
        Debtor(s) _____________________________
          4:19-bk-15369                                    Case No. 11:17:47
                          Doc#: 5 Filed: 10/09/19 Entered: 10/09/19 _______________
                                                                             Page 4 of 5


                              Addendum A – For Amended Plans
                 Listing of Additional Creditors and Claims for Plan Purposes
Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as
appropriate.
A.1     Prepetition Nonpriority Unsecured Claims.
    The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors
    will be provided treatment as described in Part 5.1 of the plan.
A.2     Postpetition Nonpriority Unsecured Claims.
    The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6)
    that are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’
    bankruptcy case at the election of the creditor.
    A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim
    will be treated as though the claim arose before the commencement of the case and will be provided treatment
    as described in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim
    may be subject to discharge.


                                      CERTIFICATE OF MAILING
    I, the undersigned, hereby certify that copies of the foregoing notice and attached Plan have been mailed or provided
through ECF to the following:


    Legal Division                      Internal Revenue Service
    Employment Security Div.                PO Box 7346
    P. O. Box 2981                      Philadelphia, PA 19101
    Little Rock, AR 72203

    Legal Division
    Dept. of Finance & Admin.
    P.O. Box 1272
    Little Rock, AR 72203


    U. S. Attorney
    Eastern District
    P. O. Box 1229
    Little Rock, AR 72203

    Mark T. McCarty
    Chapter 13 Standing Trustee
    P.O. Box 5006
    N. Little Rock, AR 72119-5006
    (ECF)

and to all creditors whose names and addresses are set forth below:

Dated: 10/9/19
                        \s\ Kent Pray
                        _________________________
                        Kent Pray, Bar No. 91228
                        Christian W. Frank, Bar No. 01219
                        PRAY LAW FIRM, P.A.
                        P. O. Box 94224
                        N. Little Rock, AR 72190
                        (501) 771-7733

Arkansas Plan Form - 8/18                                                                                           Page 4
       Debtor(s) _____________________________
         4:19-bk-15369                                    Case No. 11:17:47
                         Doc#: 5 Filed: 10/09/19 Entered: 10/09/19 _______________
                                                                            Page 5 of 5




                                 Ally Financial
                                 PO Box 380902
                                 Minneapolis, MN 55438-0902
                                 American InfoSource LP
                                 PO Box 269093
                                 Oklahoma City, OK 73126
                                 Conway Regional Medical
                                 2302 College Avenue
                                 Conway, AR 72034
                                 ECMC
                                 Lockbox #8682
                                 P.O.Box 75848
                                 Saint Paul, MN 55175-8048
                                 Lab Corp of America
                                 PO Box 2240
                                 Burlington, NC 27215-2240
                                 Lvnv Funding
                                 PO Box 10497
                                 Greenville, SC 29603
                                 Margaret Cockrell
                                 319 Stacks Street
                                 Plumerville, AR 72127
                                 Nelnet
                                 PO Box 82561
                                 Lincoln, NE 68501
                                 PHH Mortgage Services
                                 P O Box 5452
                                 Mount Laurel, NJ 08054-5452
                                 Verizon Wireless
                                 c/o Jefferson Capital Systems
                                 P.O. Box 953185
                                 Saint Louis, MO 63195-3185
                                 Wilson & Associates
                                 400 West Capitol Ave Ste 1400
                                 Little Rock, AR 72201




Arkansas Plan Form - 8/18                                                                 Page 5
